EXHIBIT 10.13



DIRECTOR FEE POLICY FOR 2012




The Board of Directors (“Board”) of the Federal Home Loan Bank of Des Moines
(“Bank”) adopts this policy governing compensation for its Chair, Vice Chair,
Board Committee Chairs, and all other Member and Independent Directors serving
on the Bank's Board, effective January 1, 2012.


I.     Annual Compensation


Annual compensation (“Annual Compensation”) for Bank Directors has been
determined after assessing recent studies1 on director compensation and taking
into account current efforts to closely manage overall operating costs. The
Annual Compensation for Bank Directors shall remain the same from 2011 to 2012
as follows:
 
2011
 
2012
Chairman of Board of Directors:
$
75,000


 
$
75,000


Vice Chairman of Board of Directors:
$
65,000


 
$
65,000


Chairman of Audit Committee:
$
60,000


 
$
60,000


Chairman of all other Board Committees:
$
55,000


 
$
55,000


All other Directors:
$
50,000


 
$
50,000





Individuals serving as Chair or Vice Chair of the Board shall not be entitled to
Annual Compensation in excess of the amount to which they are entitled for such
service due to concurrent service as Chair of a Board Committee.


II.     Expenses


The Bank shall reimburse directors and pay for necessary and reasonable travel,
subsistence, and other related expenses incurred in connection with performance
of their duties in accordance with the Bank's Travel and Entertainment Policy.


III.    Limits and Controls


Performance Requirements. A Director shall receive one quarter of the Annual
Compensation following the end of each calendar quarter. If it is determined at
the end of the calendar year that a Director has attended less than 75 percent
of the meetings the Director was required to attend during such year, the
Director will not receive one quarter of the Annual Compensation for the fourth
quarter of such calendar year. In the event that a Director serves on the Board
for only a portion of a calendar year, or only serves as a Board Chair, Board
Vice Chair, or Committee Chair for a portion of a calendar year, then the Annual
Compensation to which such director is entitled for that calendar year shall be
adjusted accordingly on a pro-rata basis.


Directors are expected to attend all Board meetings and meetings of the
Committees on which they serve, and to remain engaged and actively participate
in all meetings. The Board of Directors reserves the right to direct the
Corporate Secretary to make appropriate adjustments in the payments to any
Director who regularly fails to attend Board meetings or meetings of Committees
on which the Director serves, or who consistently demonstrates a lack of
participation in or preparation for such meetings.


IV.    Roles and Responsibilities


The Board of Directors shall be responsible for any adjustments to the Annual
Compensation. The Corporate Secretary is responsible for processing fee payments
and expense reports and for remitting fees and expense reimbursements to
Directors on a quarterly basis.


The Board of Directors shall review and approve this policy annually.






1 
Director compensation analysis provided in September 2010 by McLagan Partners
recommended director pay in the range of $75,000 and $125,000.




Approved by the Board of Directors November 10, 2011

